UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4640


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDDIE ANDAYA, a/k/a Bigotes, a/k/a Old Man, a/k/a Raymond
Garcia,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:12-cr-00030-FDW-1)


Submitted:   May 26, 2015                 Decided:   June 19, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, ADAMS, HENDON, CARSON, CROW & SAENGER,
P.A.,   Asheville,  North   Carolina,  for   Appellant.     Jill
Westmoreland Rose, Acting United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Freddie Andaya pled guilty to conspiracy to possess with

intent    to   distribute        cocaine,      conspiracy      to        commit   money

laundering, and use of a firearm during and in relation to a

drug trafficking offense.           He appeals his convictions, asserting

that the district court abused its discretion by denying his

motion    to   withdraw    his    guilty      plea.       We   find      no   abuse   of

discretion and therefore affirm Andaya’s convictions.

     “A defendant has no absolute right to withdraw a guilty

plea.”     United States v. Bowman, 348 F.3d 408, 413 (4th Cir.

2003)    (internal   quotation      marks     omitted).        Rather,        once    the

district court has accepted a guilty plea, it is within the

court’s   discretion      whether    to    grant      a   motion    to    withdraw    it

based on the defendant’s showing of a “fair and just reason.”

Fed. R. Crim. P. 11(d)(2)(B); United States v. Battle, 499 F.3d
315, 319 (4th Cir. 2007).

     When considering whether to allow a defendant to withdraw a

guilty plea, the trial court must consider six factors:

     (1)   whether  the  defendant   has  offered  credible
     evidence that his plea was not knowing or not
     voluntary, (2) whether the defendant has credibly
     asserted his legal innocence, (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion, (4) whether defendant has had
     close assistance of competent counsel, (5) whether
     withdrawal will cause prejudice to the government, and
     (6) whether it will inconvenience the court and waste
     judicial resources.


                                          2
United     States    v.        Moore,       931 F.2d 245,     248       (4th    Cir.    1991)

Although     all    of    the        Moore    factors          should       be    considered,        the

first,     second,       and    fourth        are       the    most    important         factors      in

making the determination of whether to allow withdrawal of the

plea.      United States v. Sparks, 67 F.3d 1145, 1154 (4th Cir.

1995).

      We    have    reviewed          the     record       on    appeal      and     the       parties’

arguments,     and       we    conclude        that       the     district         court       did   not

clearly err in determining that Andaya’s plea was knowingly and

voluntarily        entered,          that     he        had     the    close        assistance       of

competent counsel, and that he failed to make a credible showing

of legal innocence.

      We    conclude          that      the       district        court          properly       weighed

the Moore factors and did not abuse its discretion in denying

Andaya’s     motion       to     withdraw           his       guilty    plea.            See     United

States v.     Ubakanma,              215 F.3d 421,     424       (4th        Cir.    2000).

Accordingly, we affirm the district court’s denial of the motion

to   withdraw       the       plea    and     affirm          Andaya’s       convictions.             We

dispense     with        oral        argument        because          the    facts        and    legal

contentions        are    adequately          presented          in    the       materials       before

this court and argument would not aid the decisional process.


                                                                                               AFFIRMED



                                                    3